DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Applicant’s arguments filed on 10/21/2021 wherein, claims 1-6, 8-13, and 15-20 have been amended, no new claims have been added, and no claims have been deleted. Accordingly, claims 1-21 are pending. 
Response to Arguments
Applicant's arguments filed on 10/21/2021 with respect to the rejections under 112(b) have been fully considered and they are persuasive in regards to: claims 1, 8, and 15; claims 2, 9; claims 5, 13, and 19; claims 6, 14, and 20. Thus, these rejections have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of the amended limitations. 
Furthermore, applicant’s arguments with regards to claims 4, 12, and 18 have been fully considered but they are not persuasive. The applicant argues that determining the drivable path by taking into consideration traffic rules and passenger comfort recited in the independent claims clarifies the fact that the one or more safe drivable areas are determined independent of traffic rules and passenger comfort. The examiner respectfully disagrees, the safe drivable areas are described to be separate from the drivable path (they are two different entities), so it is still unclear how one limitation clarifies the other, and it is still unclear what the term “independent of traffic rules and passenger comfort” in the context of the claims. The limitations as claimed provide the intuition that the “safe” drivable areas would be determined to be areas to which the vehicle can maneuver “safely”. Therefore, if traffic rules and passenger comfort are not accounted for, is maneuvering towards a “no parking fire lane” roadside, for example, still considered a safe drivable area? Thus, the 112(b) rejection for these claims is still maintained (see below).
Applicant’s arguments with respect to 112(d) rejection of claims 3, 11, and 17 have been fully considered but are not persuasive. The language in these claims, even after amended, does not further limit the claimed language of the independent claims. Therefore, these claims are still rejected under 112(d) (see below). 
Applicant’s arguments with respect to the prior art rejection of claims 1-21 have been fully considered and are persuasive. Thus, this rejection has been withdrawn. 
Claim Objections
Claims 1, 8, and 16 are objected to because of the following informalities:
“by one or more sensors of the ADV” in line 23, instead of “by the one or more sensors”;
“to sensor data” in line 28 instead of “to the sensor data”;
“coverage area coordinate” in line 30 instead of “coverage area coordinates”;
“perceived static and dynamic objects” in lines 54 and 66 instead of “perceived static objects and dynamic objects”; 
“the safe drivable areas” in line 59 instead of “the one or more safe drivable areas”;
“the navigation system and without” in line 60 instead of “the navigation system of the ADV”; 
Claims 2, 9, and 17 are objected to for reciting:
“real time dynamic sensor” instead of “the real time dynamic sensor coverage”;
Claims 3, 10, and 18 are objected to for reciting:
“navigation system” instead of “navigation system of the ADV”;
Appropriate corrections are required to maintain consistency.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8, and 15 recite:
“a predicted trajectory of each dynamic object in the list of perceived static objects and dynamic objects” in lines 9-10 of the claims as well as in lines 13-14; therefore, it is unclear if the predicted trajectory recited later in the claims is the same as the predicted trajectory recited earlier or a different one;
“the location of the static object” in line 32: there insufficient antecedent basis for the location of the static object in the claims, rendering the claim scopes indefinite;
“the information about each of the static objects in the list of static objects” in line 36: there is insufficient antecedent basis for “the information” about each static object as well as “the static objects” in the claims rendering the claim scope indefinite; (a) it is unclear where this information comes from, how it is obtained, or calculated; thus, these claims are rejected as being incomplete for omitting essential steps of: obtaining information about each of the static objects, such omission amounting to a gap between the steps (See MPEP § 2172.01); (b) although the the claims recite “a list of static objects”, they do not directly refer to “the static objects” within this list, and therefore, there is insufficient antecedent basis for this term in the claims;
“the drivable path selected by the ADV to navigate the ADV in the first area” in lines 45-46: there insufficient antecedent basis for drivable path that is “selected” by the ADV to navigate the ADV in the first area, rendering the claims’ scope indefinite; 
“the amount of sensor data” line 51: there insufficient antecedent basis for the amount of sensor data in the claims, rendering the claims’ scopes indefinite;
“the sensor data that is within the dynamically adjusted sensor coverage area for the sensor” in line 52: there insufficient antecedent basis for this term in the claims rendering the claims’ scopes indefinite;
“without regard to traffic rules or passenger comfort” in line 60:
“the list of perceived static and dynamic objects” in line 66: it is unclear if the list of perceived static and dynamic objects recited herein refers to the original list of perceived objects or the updated list of perceived objects, rendering the claims’ scopes indefinite;
Claims 2-7, 9-15, and 16-21 depend from claims 1, 8, and 16 respectively, include all of their limitations and does not cure their deficiencies; thus, these claims are rejected under the same manner;
Claims 2, 9, and 16 recite:
“attempting to identify and locate”: it is unclear what the applicant is trying to convey with this limitation; that is, it is unclear what an attempt to identify and locate differs from performing the identification and location function itself in the context of the claim (i.e. how is an attempt to identify and locate different from identifying and locating an object);
“the sensor coverage area coordinates of the sensor” in line 14: it is unclear if this limitation is intended to refer to the stored sensor coverage area coordinates referred to previously in the claims or is referring to another sensor coverage area coordinate of the sensor;
Claims 4, 11, and 18 recite, “independent of traffic rules and passenger comfort”: It is unclear what “independent of traffic rules and passenger comfort” means in the context of the claims and the independent claims, which provide the intuition that the “safe” drivable areas would be determined to be areas to which the vehicle can maneuver “safely”. Therefore, if traffic rules and passenger comfort 
Claims 6, 13, and 20 recite, “second drivable path”. It is unclear how this second drivable path is different from the drivable path taken by the ADV originally. Furthermore, the conditions rendering this second drivable path are unclear (i.e. why is this path received by the safety monitor? Or in response to which condition this second drivable path is received? Is this second drivable path meant to replace the original drivable path?).
Claims 3, 4, 10 and 11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claims 3 and 10 recite, “obtaining by the navigation system the static objects in the list of static objects from the HD map”. Similarly, independent claims 1, 8, and 15 recite, “determining, by a navigation system of the ADV: a list of static objects, each static object in the list of static objects including information obtained from a high definition (HD) map”.
Claims 4 and 11 recite, “the one or more safe drivable areas are determined by the safety monitor independent of traffic rules and passenger comfort”. Similarly, the independent claims recite: “the safe drivable areas including areas that are not considered by the navigation system, and without regard to traffic rules or passenger comfort”. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Allowable Subject Matter
Claims 1-21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHIRA BAAJOUR whose telephone number is (313)446-6602. The examiner can normally be reached 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/S.B./Examiner, Art Unit 3669                                                                                                                                                                                                        

/RAMI KHATIB/Primary Examiner, Art Unit 3669